NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0547n.06
                           Filed: September 8, 2008


                                       Case No. 07-5940


                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                             )
NOLAN WHITAKER,                              )
                                             )
               Plaintiff-Appellant,          )      ON APPEAL FROM THE UNITED
                                             )      STATES DISTRICT COURT FOR THE
                                             )      WESTERN DISTRICT OF KENTUCKY
                                             )      AT LOUISVILLE
               v.                            )
                                             )
                                             )
ELECTRONIC DATA SYSTEMS                      )
CORPORATION, et al.,                         )
                                             )
               Defendant-Appellees.          )


BEFORE: COLE and GRIFFIN, Circuit Judges; SARGUS, District Judge.*


               SARGUS, District Judge. The Appellant, Nolan Whitaker (“Whitaker”),

appeals the summary judgment rendered by the district court in favor of the Appellee, Electronic

Data Systems Corporation (“Electronic Data”). Whitaker contends that his former employer,

Electronic Data, retaliated against him for asserting his rights under the Family Medical Leave

Act (“FMLA”), 29 U.S.C. § 2601, et. seq., interfered with his rights under the FMLA, and

discriminated against him in violation of the Kentucky Civil Rights Act, Ky. Rev. Stat.



       *
         The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern
District of Ohio, sitting by designation.
§ 344.040.

               After carefully reviewing the record, the applicable law, and the parties’ briefs,

we are convinced that the district court did not err. The opinion issued by the district court

correctly sets forth the law governing the issues raised in this case. Therefore, we AFFIRM the

district court’s summary judgment for the reasons set forth in the thorough opinion of the district

court.




                                                -2-